                                          Case 5:17-cv-02185-BLF Document 238 Filed 04/27/21 Page 1 of 2




                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     IN RE NEXUS 6P PRODUCTS                            Case No. 17-cv-02185-BLF
                                   8     LIABILITY LITIGATION
                                                                                            ORDER GRANTING IN PART AND
                                   9                                                        DENYING IN PART PAYMENT OF
                                                                                            ADDITIONAL EXPENSES
                                  10

                                  11

                                  12
Northern District of California




                                              On February 18, 2021, the Court denied the Plaintiffs’ stipulated request regarding the
 United States District Court




                                  13
                                       payment of additional administration expenses because the Plaintiffs provided no explanation for
                                  14
                                       why the total requested expenses exceeded the previously approved amount by fifty percent. See
                                  15
                                       Order, ECF 235. Plaintiffs have now provided a declaration from Adam E. Polk, one of the
                                  16
                                       Plaintiffs’ attorneys, and Andrew Perry, a senior project manager at Kurtzman Carson Consultants
                                  17
                                       (“KCC”), the notice and claims administration firm. See Polk Decl., ECF 237, and Perry Decl.,
                                  18
                                       ECF 236. The Court has considered both declarations. The Court GRANTS Plaintiffs’ request for
                                  19
                                       an additional $69,972.84 to implement the second distribution of the residual funds, which totals
                                  20
                                       $539,477.70. The Court finds that this second distribution was truly unanticipated.
                                  21
                                              However, the Court DENIES Plaintiffs’ request for an additional $52,453.07, which was
                                  22
                                       expended due to unanticipated email correspondence and video review, unanticipated
                                  23
                                       correspondence with class members, postage for unanticipated checks, unanticipated data work,
                                  24
                                       and unanticipated call center support prior to the first distribution. See Perry Decl. ¶ 6. Given
                                  25
                                       KCC’s experience, it was expected that in preparing its bid for a total amount of administrative
                                  26
                                       fees, it would apply its significant knowledge of the needs of the case to provide a reasonable bid.
                                  27
                                       The Court finds that each of these unanticipated expenses should have been recognized as the
                                  28
                                          Case 5:17-cv-02185-BLF Document 238 Filed 04/27/21 Page 2 of 2




                                   1   required work properly projected in order to submit a realistic bid.

                                   2          IT IS SO ORDERED.

                                   3

                                   4   Dated: April 27, 2021

                                   5                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                   6                                                    United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
